Citation Nr: 0718876	
Decision Date: 06/22/07    Archive Date: 07/03/07	

DOCKET NO.  05-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for a right and/or left 
foot disability.

3.  Entitlement to service connection for fungus of the 
toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to June 
1958, and again from July 1958 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The Board notes that, in April 2004, the veteran filed what 
might clearly be construed as a claim for service connection 
for skin cancer.  However, the RO, at the time of the 
aforementioned rating decision in July 2004, failed to 
address that particular issue.  In a deferred rating decision 
of May 2005, it was once again noted that the veteran had 
claimed service connection for skin cancer in April 2004, but 
that the July 2004 rating decision had failed to address that 
issue.  Significantly, a review of the veteran's claims 
folder indicates that the RO has yet to address the issue of 
service connection for skin cancer.  Inasmuch as that issue 
has not yet been developed or certified for appellate review, 
it is not for consideration at this time.  It is, however, 
being referred to the RO for appropriate action.

Finally, for reasons which will become apparent, the issues 
of entitlement to service connection for a toenail fungus and 
disorders of the right and left feet are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


FINDING OF FACT

Hypercholesterolemia is not a disease or injury within the 
meaning of applicable legislation governing the award of 
compensation benefits.


CONCLUSION OF LAW

Hypercholesterolemia was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, as well as service medical records, and VA and 
private treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks service connection for 
hypercholesterolemia, which is to say, elevated serum blood 
cholesterol.  In pertinent part, it is argued that the 
veteran's elevated blood cholesterol had its origin during 
his very lengthy period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, service medical records would appear to 
indicate that, on a number of occasions during the veteran's 
periods of active military service, and as late as April 
1983, his serum blood cholesterol was somewhat elevated.  
However, as of the time of VA outpatient treatment in October 
1983, the veteran's cholesterol appears to have been within 
normal limits.  During the course of VA outpatient treatment 
in April 2004, the veteran gave a history of hyperlipidemia, 
which reportedly had been diagnosed as early as 1985.  
Moreover, in correspondence of May 2004, the veteran's 
private physician indicated that the veteran currently 
suffered from hypercholesterolemia "which he had had since he 
was active in the military," and which had been diagnosed 
during "the last several years of his military service."  

Based on the aforementioned, it would appear that the 
veteran's hypercholesterolemia was present during at least 
the last few years of his active military service.  However, 
under applicable law and regulation, the term "disability" 
denotes an impairment in earning capacity resulting from 
diseases and/or injuries and their residual conditions.  
38 C.F.R. § 4.1 (2006); see also Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  
A symptom, without a diagnosed or identifiable underlying 
abnormality or condition does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Hypercholesterolemia, or an elevated serum blood 
cholesterol, represents only a laboratory finding, and not an 
actual disability for which VA compensation benefits are 
payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  
Accordingly, service connection for that condition must be 
denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of May 2004 and May 
2005, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.  It is also noted that 
although the veteran did not receive notice of the degree of 
disability and the effective date of disability, defective 
notice in this regard is not prejudicial.  As noted above, 
the criteria for service connection have not been met; thus, 
any related downstream matters are rendered moot.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the veteran's claims file includes 
the veteran's service medical records, as well as VA and 
private treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

Service connection for hypercholesterolemia is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a right and left foot disability, as 
well as for a fungus of his toenails.  In that regard, in 
correspondence of April 2004, the veteran requested 
consideration of service connection for both of those 
disabilities.  At the time of the aforementioned rating 
decision in July 2004, the RO denied entitlement to service 
connection not only for a toenail fungus, but for right and 
left foot disabilities.  While in April 2005, the veteran 
voiced his disagreement with the aforementioned denial of 
service connection for both of those disabilities, the RO has 
yet to issue a Statement of the Case on either issue.  This 
must be accomplished prior to a final adjudication of the 
veteran's claims for service connection for a toenail fungus 
and bilateral foot disability.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

The RO should issue a Statement of the 
Case on the issues of service connection 
for right and left foot disabilities and 
a fungus of the toenails.  Accompanying 
that Statement of the Case should be 
notice to the veteran and his 
representative of the veteran's appellate 
rights, and of the need to timely file a 
Substantive Appeal in order to perfect 
his claims.  The Statement of the Case 
must contain notice of all relevant 
actions taken on the veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  

Following completion of the above, the case should be 
returned to the Board only if the veteran perfects his appeal 
as to the issues of service connection for a right and left 
foot disability and toenail fungus.  The purpose of this 
REMAND is to provide the veteran due process, and to comply 
with precedent decisions of the United States Court of 
Appeals for Veterans Claims and other legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


